PER CURIAM.
This is an appeal in an action arising out of an intersectional collision between two automobiles. The court, sitting without a jury and hearing conflicting testimony, found in favor of appellee, plaintiff below.
 It is contended by appellant that the trial court should have found from the testimony that the physical facts precluded a finding of excess speed on his part. Appellant further asks us to declare as a matter of law that appellee was contributorily negligent. Both contentions are without merit. With the exception of the location and happening of the collision, the parties were in disagreement as to all material facts, including whether the traffic light was red or green. The case presented a direct issue of credibility, and it would serve no useful purpose to set forth the testimony in detail. No authorities need be cited in support of the proposition that a finding of fact, supported by substantial evidence, cannot be disturbed on appeal.
Affirmed.